Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In addition, claim 1 recites “configure to tension a pocket towards a first sidewall”, in lines 36 and 37; and thereafter recites “configured to tension the pocket toward a second sidewall”.  These limitations are unclear in particularly since no pocket (i.e. stringing) positively claimed.  A recitation of “configure to” is no indication that the pocket, stringing are actually part of the device of claim 1.
	Same issues applies with respect to claims 2, 3, 16, 18, 19 and 20, has no pocket positively claimed.
	With respect to claim 7, where, what is “deflection portion that is more flexible than a base material of lacrosse head? Neither the lacrosse head nor the arm (to include the edge) were define by any “material”. How a different flexibility can be related, measured, considered  to “a material” when no materials where claimed? 
	With respect to claim 12, what is “the stop member defines a plurality of stop member cleats”? The examiner will address this in the response to argument section below. 
	With respect to claim 19, what is the “corner opening” and “column & rows” as claimed? The examiner will address this issues hereinafter in the response to arguments section. 
	With respect to claim 20, in addition to the deficiencies discussed above with respect to claim 1, what is “hooks are configured to pull stringing members”? First, since no stringing members where claim (i.e. not positively claimed) there are no such stringing to be pull.  Second, claim 20 is an apparatus related to a lacrosse head, and none of the structure of the head, to include the scoop hooks is “configure to pull stringing” by itself.
	With respect to claim 22 similar to claim 19, what is “corner opening” and “rows & columns”? 
	 Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 8-10, 12-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gait US 8,075,428 (“Gait”).or, in the alternative, under 35 U.S.C. 103 as obvious over Gait in view of Melby US 4,566,695 (“Melby”).
	As per claim 1, Gait discloses a lacrosse head (head 10)(Figs. 1-5; 2:25-3:40 and 3:57-5:15), comprising: 
	a juncture configured to receive a handle, the juncture defining a bisecting line when the lacrosse head is viewed from a front view; a stop member adjoining the juncture (the head includes a throat 16 to receive handle 13; and a stop member adjoining thereto)(Figs. 1, 2, and 5 (note the bisecting line) and 3:57-64); 
	a first sidewall extending from the stop member in a forward direction and having a first lower portion when viewed from a side view; a second sidewall extending from the stop member in the forward direction and having a second lower portion when viewed from the side view (side walls 18 and 20 extending from the throat/stop 16 in a forward direction)(Figs. 1, 2 and 5; 3:65-4:11); 
	a scoop connecting the first sidewall and the second sidewall opposite to the stop member, and having an upwardly facing front face and a downwardly facing rear face (scoop 14)(Figs. 1, 2 and 5; 3:57-64), wherein the stop member, the scoop, the first sidewall, and the second sidewall form a pocket area extending in a rearward-to-forward direction from a first point on the stop member at the bisecting line to a second point at a distal edge of the scoop at the bisecting line (the side walls, scoop and stop/throat forming a pocket area 22)(Fig. 5 in conjunction to 3:57-4:4; and 4:25+), 
	wherein the scoop and the first sidewall adjoin each other form a first shoulder portion of the lacrosse head and the scoop and the second sidewall adjoin each other to form a second shoulder portion of the lacrosse head (Figs. 1, 2 and 5 regarding the scoop 14 and the sidewalls 18 and 20 forming such shoulder portions); 
	a plurality of first cleats protruding from the first lower portion of the first sidewall at a rearward portion of the pocket area nearest the juncture, wherein each first cleat has a rearwardly-projecting arm and a forwardly-projecting arm (a plurality of projections 28, upon the lower portion of sidewall 18; each projection is a L-shape projection (e.g. Figs. 2 and 5) with reward and forward arms (4:5-61); note also Fig. 3 in conjunction to 5:9-15); 
	a plurality of second cleats protruding from the second lower portion of the second sidewall at the rearward portion of the pocket area nearest the stop member, wherein each second cleat has a rearwardly-projecting arm and a forwardly-projecting arm (a plurality of projections 28, upon the lower portion of sidewall 20; each projection is a L-shape projection (e.g. Figs. 2 and 5) with reward and forward arms (4:5-61); note also Fig. 3 in conjunction to 5:9-15); 
	a plurality of first sidewall hooks protruding from the first lower portion of the first sidewall at a forward portion of the pocket area forward of the rearward portion, wherein each first sidewall hook has a rearwardly-projecting arm (the first plurality of projections 28 of the first sidewall 18, closes to the stop/throat 16 are construed as the first plurality of cleats, whereas the farther projections are construed as a first plurality of hooks)(again note Figs. 2, 3 and 5 in conjunction to 4:5-62 and 5:9-15 regarding the projection 28); 
	a plurality of second sidewall hooks protruding from the second lower portion of the second sidewall at the forward portion of the pocket area forward of the rearward portion, wherein each second sidewall hook has a rearwardly-projecting arm (the first plurality of projections 28 of the second sidewall 20, closes to the stop/throat 16 are construed as the second plurality of cleats, whereas the farther projections are construed as a second plurality of hooks)(again note Figs. 2, 3 and 5 in conjunction to 4:5-62 and 5:9-15 regarding the projection 28); 
	and a plurality of scoop hooks protruding in the forward direction from the front face of the scoop, and including a first lateral scoop hook disposed on a first side of the bisecting line nearest the first sidewall, and a second lateral scoop hook disposed on a second side of the bisecting line nearest the second sidewall (note Figs. 1 and 2 in conjunction to Fig. 5 and 4:46-61 as the scoop(14)’s hooks, disposed in relation to the bisecting line, to receive webbing/pocket  22), wherein: the first lateral scoop hook is configured to tension a pocket toward a first sidewall hook of the plurality of first sidewall hooks, and the second lateral scoop hook is configured to tension the pocket toward a second sidewall hook of the plurality of second sidewall hooks, so as to form a ball channel in a pocket (note Fig. 5 in conjunction to 4:25+ regarding the manner of forming pocket 22 utilizing projections 28 of each sidewall 18 and 20 (i.e. as cleats, closes to the throat/stop, and hooks, further way therefrom) and the scoop 14 hooks). 
	If there is a doubt regarding the examiner interpretations with respect to each cleat has a rearwardly-projecting arm and a forwardly-projecting arm, the examiner notes that such attachment means is well known.
	In the field of sports implements utilizing stringing upon frame/sidewalls, Melby discloses a plurality of cleats, wherein each cleat has a rearwardly-projecting arm and a forwardly-projecting arm (such as studs 11 (Figs. 1 and 2) and/or studs 16 and 17 (Figs. 4 and 6, each including a rearwardly-projecting arm and a forwardly-projecting arm (i.e. an inverted T-shape protrusions); see also 2:43-3:15 and 3:19-4:27).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Gait’s wherein each cleat has a rearwardly-projecting arm and a forwardly-projecting arm as taught by Melby for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results of utilizing fastener means to firmly and securely attached the stringing to the frame (sidewalls) yet allow an easy disassembly for maintenance and alike.
	In addition, attention to Gait’s 4:21-24 ”Alternately described, the verticality of the vertical tabs 28 can vary their orientation as the sidewalls 18 or 20 vary there verticality with respect to the rest of the frame 12.”
	Accordingly, a skilled artisan would have been motivated to include the tabs in such ordination which would have been position in inverted T-shaped protrusion when viewed from the side view.
	Within the modified Gait, wherein each first cleat of the plurality of first cleats and each second cleat of the plurality of second cleats comprise an inverted T-shaped protrusion when viewed from the side view.  
	As per claim 2, with respect to wherein the plurality of scoop hooks includes a third lateral scoop hook disposed on the first side farther from the bisecting line than the first lateral scoop hook and a fourth lateral scoop hook disposed on the second side farther from the bisecting line than the second lateral scoop hook, wherein the third lateral scoop hook is configured to tension the pocket toward a second adjacent first sidewall hook positioned adjacent to and forward of the first sidewall hook, and wherein the fourth lateral scoop hook is configured to tension the pocket toward a second adjacent second sidewall hook positioned adjacent to and forward of the second sidewall hook, note Figs. 1 and 2 in conjunction to Fig. 5 as the plurality of hooks upon the scoop 14 (to include third and fourth hooks) configure to tension of webbing/pocket 22 in relation to the sidewalls 18/20 as the pocket/webbing position thereupon (to include the projection 28 closes to the scoop, i.e. plurality of sidewall hooks).
	As per claim 3, with respect to wherein the plurality of scoop hooks includes a center scoop hook disposed on the bisecting line (Figs. 1, 2 and 5), and wherein the center scoop hook is configured to tension the pocket toward a rearwardmost first sidewall hook positioned nearest the juncture and toward a rearwardmost second sidewall hook positioned nearest the juncture, note Fig. 5 in conjunction to at least Fig. 2 and 4:25+ regarding the plurality of hooks upon the scoop 14 (to include a center hook disposed upon the bisecting line) configure to tension of webbing/pocket 22 in relation to the sidewalls 18/20 as the pocket/webbing position thereupon (to include the projection 28 closes to the scoop, i.e. plurality of sidewall hooks).
	As per claim 5, with respect to wherein each first cleat of the plurality of first cleats and each second cleat of the plurality of second cleats comprise an inverted T-shaped protrusion when viewed from the side view, note Melby’s Figs. 1 and 2 (regarding studs 11) and Figs. 4 and 6 (regarding studs 16 and 17).
	Note: the examiner acknowledged that Gait is not specific regarding the shape of the cleats as an inverted T-shape.  However, since the above rejection is also in the alternative as obvious, it is unnecessary to create a lengthy office action by including another obvious section.  
	As per claim 8, Gait discloses wherein each first sidewall hook of the plurality of first sidewall hooks has a straight side on a forward side of the each first sidewall hook such that the each first sidewall hook comprises an L-shaped protrusion when viewed from the side view (the projection 28 construed as an L-shape protrusion as shown in Figs. 2 and 5).
	As per claim 9, with respect to wherein each scoop hook of the plurality of scoops defines a string-retaining gap between a downwardly-facing rear face of the each scoop hook and the upwardly-facing front face of the scoop, again note Fig. 5 (and 4:25+) in conjunction to Figs. 1 and 2 (regarding a plurality of hooks upon scoop 14) and the manner of attaching the webbing/pocket 22 thereto.
	As per claim 10, with respect to wherein the scoop defines an opening under the downwardly-facing rear face of the each scoop hook, again note Fig. 5 (and 4:25+) in conjunction to Figs. 1 and 2 (regarding a plurality of hooks upon scoop 14) and the manner of attaching the webbing/pocket 22 thereto.
	As per claim 12, with respect to wherein the stop member defines a plurality of stop member cleats protruding downwardly from a lower edge of the stop member, wherein each stop member cleat has a first arm on a first side of a base portion of the stop member cleat and a second arm a second side of the base portion of the stop member, and wherein the second side of the base portion is opposite to the first side of the base portion, as discussed above the examiner is unclear what is that applicant sought to claim by reciting “stop member cleats”.  To the best of his understating the examiner construed such cleats as the closes projection closes to the throat/stop 16 as shown in Figs. 2 and 5.
	In addition, also the openings of the throat/stop 16 (e.g. Figs. 2 and 5) for receiving the webbing/pocket 22 construed as such “stop cleats” according to applicant’s disclosure.  In at least [0083] applicant states”[0083] The method may then continue by attaching a rearward portion of the pocket to attachment members of the stop member 114. For example, four openings in a row of openings below the row of openings at which the rearwardmost rearward cleats 120A are positioned, may be attached to stringing openings 116 using a stringing cord. Alternatively, stop member 114 may have hooks or cleats to which the four openings may be directly attached. “  Thus, the openings of the stop of Gait construed as the “stop cleats” according to such definition by applicant.   
	As per claim 13, Gait discloses wherein when viewed from the side view each first cleat of the plurality of first cleats protrudes vertically downward from a lower edge of the lower portion of the first sidewall (note the position of the projection within the sidewalls 18 and 20)(Figs. 2 and 5).
	As per claim 14, Gait discloses wherein when viewed from the side view each first cleat of the plurality of first cleats protrudes vertically upward from a lower rail of the lower portion of the first sidewall(note the position of the projection within the sidewalls 18 and 20)(Figs. 2 and 5).
	As per claim 15, Gait discloses wherein when viewed from the side view each of the first cleat of the plurality of first cleats protrudes horizontally from the lower portion of the first sidewall (note the position of the projection within the sidewalls 18 and 20)(Figs. 2 and 5).
	As per claim 16, Gait discloses wherein the lower portion of the first sidewall defines an opening adjacent to the each first cleat, and wherein the opening is configured to receive a stringing member loop of a pocket that passes through the opening and then wraps around the each first cleat (near each projection 28 (i.e. cleats) there are opening 30, 34 and 36 incorporating with the projections 28 to attach, receive the webbing/pocket 22)(Figs. 2-5; 4:14-61 and 5:9-15). 
	As per claim 17, with respect to further comprising: a first anchoring means protruding from the first shoulder portion, wherein the first anchoring means has a forwardly-projecting arm; and a second anchoring means protruding from the second shoulder portion, wherein the second anchoring means has a forwardly-projecting arm, construed as the closes projection 28 closes to the scoop for anchoring webbing 22 thereto as shown in Fig. 5 (see also the examiner’s markings hereinafter in conjunction to claims 18 and 19).
	As per claims 18, 19, with respect to wherein the scoop has an undercut that defines a passageway from the first anchoring means to the upwardly-facing front face of the scoop, and wherein the passageway is configured to route a stringing member of a pocket from the first anchoring means at the first lower portion of the first sidewall to a scoop hook of the plurality of scoop hooks that is closest to the first anchoring means (claim 18), and further comprising a pocket, wherein the first anchoring means is disposed within a first corner opening of a first row and a first column of openings of the pocket, wherein the second anchoring means is disposed within a second corner opening of the first row and a second column of openings of the pocket, wherein each scoop hook of the plurality of scoop hooks is disposed within a different intermediate opening of a plurality of intermediate openings of the first row of openings between the first corner opening and the second corner opening, wherein each of the plurality of first sidewall hooks and the plurality of first rearward cleats is disposed within a different opening of the first column of openings, and wherein each of the plurality of second sidewall hooks and the plurality of second rearward cleats is disposed within a different opening of the second column of openings (claim 19), note Fig. 5 (as marked hereinafter) regarding the anchoring means, the scoop’s hooks and the sidewalls’ hooks. Note Figs. 1, 2 and 5 in conjunction to 4:16-61 regarding different openings 30, 34 and 36 incorporating with the projection 28 to provide the webbing/pocket 22 therewithin.

    PNG
    media_image1.png
    1014
    839
    media_image1.png
    Greyscale
9
	As per claim 20, since the claim’s limitations are very similar to claim 1, the examiner states that claim 20 is rejected over Gait for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 21, Gait discloses wherein and each sidewall hook has a straight side on a forward side of the sidewall hook base portion to define an L-shape (the projection 28 construed as an L-shape protrusion as shown in Figs. 2 and 5), wherein a quantity of the plurality of scoop hooks is equal to a total quantity of sidewall hooks minus one (there are 9 hooks to scoop 14 and 8 projections 28)(Figs. 1, 2 and 5) , and wherein one scoop hook of the plurality of scoop hooks is disposed on the bisecting line (Figs. 1, 2 and 5) and provides tension between itself and a rearwardmost sidewall hook on each of the first sidewall and the second sidewall (Fig. 5 in conjunction to 4:36-61).
	With respect to each cleat is T-shaped, note Melby’s Figs. 1 and 2 (regarding studs 11) and Figs. 4 and 6 (regarding studs 16 and 17).
	Again, as mentioned above with respect to claim 5 since the above rejection is also in the alternative as obvious, it is unnecessary to create a lengthy office action by including another obvious section.    
	As per claim 22, since the claim’s limitations are very similar to claims 1 and 17-19, the examiner states that claim 20 is rejected over Gait for the same reasons discussed above with respect to claims 1 and 17-19. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 23, with respect to wherein the plurality of scoop hooks includes a center scoop hook disposed on the bisecting line, and wherein the method further comprises tensioning the pocket from the center scoop hook toward a rearwardmost first sidewall hook positioned nearest the juncture and toward a rearwardmost second sidewall hook positioned nearest the juncture, note Fig. 5 in conjunction to at least Fig. 2 and 4:25+ regarding the plurality of hooks upon the scoop 14 (to include a center hook disposed upon the bisecting line) configure to tension of webbing/pocket 22 in relation to the sidewalls 18/20 as the pocket/webbing position thereupon (to include the projection 28 closes to the scoop, i.e. plurality of sidewall hooks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gait (or in the alternative Gait in view of Melby) as applied to claim 1 above, and further in view of Puzio US 7,081,004 (“Puzio”).
	As per claim 4, Gait is not specific regarding wherein, when viewed from the side view, each first sidewall hook of the plurality of first sidewall hooks has a width, as measured along the rearwardlv-projecting arm, narrower than a next adjacent first sidewall hook in the rearward-to-forward direction.
	However, in the field of utilizing hooks for retaining cord and alike, Puzio discloses hooks has a width, as measured along the rearwardlv-projecting arm, narrower than a next adjacent first sidewall hook in the rearward-to-forward direction, construed as slots 112-114-116-126-124-122 with different widths (Fig. 3 and 6:31-46).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Gait’s plurality of hooks has a width, as measured along the rearwardlv-projecting arm, narrower than a next adjacent first sidewall hook in the rearward-to-forward direction as taught and suggested by Puzio for the reason that a skilled artisan would have been motivated by Puzio suggestion to use such hooks that provides improve cord lock means (3:3+).
	Such modification to Gait’s hooks would have been a combining of prior art elements according to known methods to yield predictable results of forming an enhance cord (i.e. stringing) locking device that firmly and securely retain a cord (stringing) yet allow an easy release as necessary.
	Within the modified Gait the hooks would have been upon the sidewall/s (as taught by Gait) and the hooks has a width, as measured along the rearwardlv-projecting arm, narrower than a next adjacent first sidewall hook in the rearward-to-forward direction (as taught by Puzio). 
	As per claim 6, Gait is not specific regarding wherein each of the rearwardly-projecting arm and the forwardly-projecting arm of each first cleat of the plurality of first cleats has an angled distal edge such that adjacent first cleats define a gap that decreases in size in an upward direction when viewed from the side view.
	However, Puzio discloses wherein each of the rearwardly-projecting arm and the forwardly-projecting arm of each first cleat of the plurality of first cleats has an angled distal edge such that adjacent first cleats define a gap that decreases in size (i.e. hooks, slots 112-114-116-126-124-122 with different widths thus having different gaps that decrease in size; Fig. 3 and 6:31-46).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Gait’s wherein each of the rearwardly-projecting arm and the forwardly-projecting arm of each first cleat of the plurality of first cleats has an angled distal edge such that adjacent first cleats define a gap that decreases in size in an upward direction when viewed from the side view as taught and suggested by Puzio for the same reasons discussed above with respect to claim 4.
	As per claim 7, with respect to wherein the angled distal edge comprises a deflectable portion that is more flexible than a base material of lacrosse head, as discussed above the examiner is unclear what is that applicant sought to claim.
	To the best of his understating according to applicant’s disclosure such portion can be a hinge and a like (as stated in at least [0099] of the original disclosure “The deflectable portion may be a mechanical feature, such as a living hinge, or a material feature, such as an overmolded material (e.g., thermoplastic elastomer) more flexible than the base material of a lacrosse head frame.”
	In that regard attention to Melby whereas each studs 11 (Figs. 1 and 2) and/or studs 16 and 17 (Figs. 4 and 6) is connected to frame 12 via a hinge and clearly is more flexible than the frame 12.
	Within the modified Gait by the teachings of Puzio the angles would have been related to the lacrosse’s head pocket, webbing that includes a deflectable portion that is more flexible than a base material of lacrosse head (such a hinge as suggested by Melby). 
	As per claim 11, Gait is not specific regarding wherein, when viewed from the side view, a rearwardmost first cleat of the plurality of first cleats, as measured from its rearwardly-projecting arm to its forwardly-projecting arm, is wider than remaining first cleats of the plurality of first cleats, and a rearwardmost second cleat of the plurality of second cleats, as measured from its rearwardly-projecting arm to its forwardly- projecting arm, is wider than remaining second cleats of the plurality of second cleats	
	However, Puzio discloses wherein viewed from the side view, a rearwardmost first cleat of the plurality of first cleats, as measured from its rearwardly-projecting arm to its forwardly-projecting arm, is wider than remaining first cleats of the plurality of first cleats, and a rearwardmost second cleat of the plurality of second cleats, as measured from its rearwardly-projecting arm to its forwardly- projecting arm (i.e. hooks, slots 112-114-116-126-124-122 with different widths; Fig. 3 and 6:31-46).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Gait’s wherein viewed from the side view, a rearwardmost first cleat of the plurality of first cleats, as measured from its rearwardly-projecting arm to its forwardly-projecting arm, is wider than remaining first cleats of the plurality of first cleats, and a rearwardmost second cleat of the plurality of second cleats, as measured from its rearwardly-projecting arm to its forwardly- projecting arm as taught and suggested by Puzio for the same reasons discussed above with respect to claim 4.
	Within the modified Gait, the hooks would have been upon the sidewall/s (as taught by Gait) and the hooks has a width, as measured along the rearwardlv-projecting arm, narrower than a next adjacent first sidewall hook in the rearward-to-forward direction (as taught by Puzio). 
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
In regard to the rejection under 35 USC 112
	With regard to “a pocket” and the limitations as to “configured to tension” (e.g. claims 1, 20 and 21) or configured to pull (claim 20), the examiner maintains his position since the pocket, i.e. “a stringing systems/mesh”  has never been positively claimed as part of the lacrosse head it is yet unclear how such function, as claimed, can be preformed without the actual pocket.  How can someone can “pull stringing member without the stringing member? How “a tension” can be upon the scope without  the pocket to provide such tension?
	Thus, without the actual pocket, again as define by applicant as “mesh/stringing system” it is unclear how one of ordinary skill in the art can reasonably utilized the lacrosse head as claimed.
	With respect to claim 12”, it is yet unclear what, and how “the stop member defines a plurality of stop member cleats”. Applicant argued that in at leas Fig. 17 and [0093] the original disclosure provides such disclosure.
	The examiner respectfully disagrees.
	As stated by applicant  “For example, as shown in FIG. 17, one embodiment may provide cleats 1770 in the stop member 1714 such that cleats run from a rearward portion of the first sidewall 1708, through the stop member 1714, and to a rearward portion of the second sidewall 1710.”.    As seen in Fig. 17 and in conjunction to the above discussion, there maybe cleats within the stop member, but the stop member clearly does not define  by a plurality of stop member cleats. 
	With respect to claim 19, the examiner is not arguing that applicant does not discloses rows and columns of the pocket member.  The examiner, however, questioned how such “rows and column” are possible, as yet again, the pocket, “a stringing systems/mesh” was never claimed (again, the recitation of “pocket configure to” and alike, is not indication that the pocket, a stringing systems/mesh, is actually part of the lacrosse head).    More specifically as stated by applicant in at least  [0053]of the original application” The attachment members may therefore provide an intuitive "plug and play" pocket stringing system.”.  Thus, without the a stringing systems/mesh it is unclear how one of ordinary skill in the art would have been able to anchor the pocket to the lacrosse head without a stringing systems.
With respect to the rejection under 35 USC102/103
	Applicant argued that Gait’s cleats, are different than applicant’s as Gait’s cleats are perpendicular to the sidewalls whereas applicant’s cleats are parallel to the sidewalls (remarks pages 15-17).
	The examiner respectfully disagrees.
	First, as argued by the examiner the limitations of the cleats as “wherein each first cleat has a rearwardly-projecting arm and a forwardly-projecting arm”, is no indication that the cleats are actually place in a parallel manner as
argued by applicant. The cleats of Gait clearly including a rear and forward arms (e.g. Fig. 2), and yet connected to a lower edge of the sidewall in a perpendicular manner.
	Since the actual direction of the cleats as “parallel to the sidewalls/” was never claimed, the examiner in the broadest and mots reasonable manner construed Gait’s plurality of projections 28, upon the lower portion of sidewall 18; each projection is a L-shape projection (e.g. Figs. 2 and 5) with reward and forward arms (4:5-61) to be as “cleat has a rearwardly-projecting arm and a forwardly-projecting arm” as claimed.
	Second, as mentioned above, if there is any doubt in such interpretation, Melby show cleat has a rearwardly-projecting arm and a forwardly-projecting arm as taught by Melby (studs 11 (Figs. 1 and 2) and/or studs 16 and 17 (Figs. 4 and 6, each including a rearwardly-projecting arm and a forwardly-projecting arm (i.e. an inverted T-shape protrusions); see also 2:43-3:15 and 3:19-4:27).
	Applicant has not argued regarding such teachings of Melby, and the examiner maintains his position that the modified Gait- Melby discloses such limitations as claimed (and it is also clear that the cleats of Melby are parallel to a sidewall of a frame, e.g. Figs. 2, 4 and 6).
	Lastly, the examiner notes that positioning Gait’s cleats in a parallel manner to the sidewalls (again although not clearly claimed) would have been nothing more than merely a matter of obvious engineering choice as it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	With regard to applicant’s arguments that Gait does not disclose structure of the scoop and hooks (remarks pages 18 and 19), the examiner respectfully disagrees.
	Attention to at least Gait’s Fig. 5

    PNG
    media_image2.png
    938
    827
    media_image2.png
    Greyscale

	Thus, it is clear that Gait’s includes scope that defines hooks for retaining netting thereof.
	With respect to claim 12, as set forth above, to the best of his understating the examiner construed such cleats as the closes projection closes to the throat/stop 16 as shown in Figs. 2 and 5. Also the openings of the throat/stop 16 (e.g. Figs. 2 and 5) for receiving the webbing/pocket 22 construed as such “stop cleats” according to applicant’s disclosure.  In at least [0083] applicant states”[0083] The method may then continue by attaching a rearward portion of the pocket to attachment members of the stop member 114. For example, four openings in a row of openings below the row of openings at which the rearwardmost rearward cleats 120A are positioned, may be attached to stringing openings 116 using a stringing cord. Alternatively, stop member 114 may have hooks or cleats to which the four openings may be directly attached. “  Thus, the openings of the stop of Gait construed as the “stop cleats” according to such definition by applicant.   
 Claims 4, 6, and 11 -the Puzio reference 
	Applicant argued that Puzio does not disclose the structure regarding adjacent cleats with the projecting arms, as narrower width (claim 4) or wider width (claim 11).
	The examiner respectfully disagrees. Attention to Puzio’s Fig. 3 as reproduce hereinafter.

    PNG
    media_image3.png
    516
    1031
    media_image3.png
    Greyscale

	Thus, it is clear that Puzio teaches cleats, with projecting arms that having different widths (while viewing from a side) that some narrow and some wider.
	The modified Gait by the teachings of Puzio would have cleats upon the sidewalls (according to Gait) and such cleats would have different widths, as viewed from  a side (as taught by Puzio). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      8/16/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711